Citation Nr: 0816880	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dental trauma, claimed 
as missing teeth and painful dentures. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the RO denied reopening the veteran's service 
connection claim for dental trauma (previously evaluated as 
missing teeth and painful dentures), this disorder was 
previously denied by a September 2000 rating decision as not 
well grounded.  The September 2000 rating decision also 
denied the claim for nonservice-connected pension.  The 
veteran appealed the denial of his pension claim and, upon 
consideration of an April 2001 report of VA fee basis 
examination, nonservice-connected pension was granted by a 
February 2002 rating decision.  The veteran was notified of 
this determination in April 2002.  In addition, in April 
2002, the veteran was also notified that on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law and that his 
claims, to include for painful denture and missing teeth due 
to gum disease, would be reconsidered because they were 
denied on the basis of not being "well-grounded".  This 
letter also notified the veteran as to what information or 
evidence is necessary to support his claim, what information 
or evidence VA still needed from the veteran, and what he 
could do to help with his claim.  However, review of the 
claims file reflects that the RO did not readjudicate the 
veteran's claims, as provided in the April 2002 letter.  

The VCAA, among other things, eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (herein after 
"the Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Therefore, the Board finds that 
the issue on appeal, which has been re-characterized as noted 
on the issue page of this remand, must be adjudicated de novo 
and a remand is required to ensure compliance with the 
increased duties to notify and assist provided by the VCAA.

It is noted that the VCAA notice requirements apply to all 
five elements of a service connection claim: (1) veteran 
status; (2) existence of disability; (3) connection between 
service and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his service connection claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  
These notice requirements are to be 
applied to all elements of the claim.  Any 
other VCAA requirement not yet completed 
must be accomplished.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the remanded 
claim for service connection for dental 
trauma, claimed as missing teeth and 
painful dentures, de novo.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



